THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

12% SENIOR CONVERTIBLE NOTE

$     
     , 2009
No. R-      

FOR VALUE RECEIVED, Pet DRx Corporation, a Delaware corporation (the “Company”),
hereby unconditionally promises to pay to the order of        (the “Holder”),
having an address at       , or at such address or at such other place as may be
designated in writing by the Holder, or its assigns, the aggregate principal sum
of        United States Dollars ($     ) (the “Original Note Amount”), together
with interest from the date set forth above on the unpaid principal balance of
this Note outstanding at a rate equal to twelve percent (12.0%) (computed on the
basis of the actual number of days elapsed in a 360-day year) per annum and
continuing on the outstanding principal until this 12% Senior Convertible Note
(the “Note”) is converted into Common Stock as provided herein or paid in full
by the Company. Subject to the other provisions of this Note, the principal
amount of this Note, including any increase in such principal amount as a result
of a PIK Payment (as defined below), and all accrued and unpaid interest hereon
shall mature and, together with the Original Note Amount (as reduced by the
aggregate principal amount of this Note that has been prepaid or converted) plus
the Premium (as defined in Section 3 below), become due and payable on
January 21, 2013 (the “Stated Maturity Date”). Except as provided herein, all
payments of principal and interest by the Company under this Note shall be made
in United States dollars in immediately available funds to an account specified
by the Holder.

The Company will pay interest on this Note entirely by increasing the principal
amount of this Note (“PIK Interest”). Interest on this Note will be payable
semiannually on June 30 and December 31 of each year, commencing June 30, 2009.
PIK Interest on this Note will accrue at a rate per annum equal to twelve
percent (12%) and will be payable by increasing the principal amount of this
Note by an amount equal to the amount of PIK Interest for the applicable
interest period (a “PIK Payment”). Following an increase in the principal amount
of this Note as a result of a PIK Payment, this Note will accrue interest on
such increased principal amount from and after the related interest payment date
of such PIK Payment. References herein to the “principal amount” of the Note
include any increase in the principal amount of the Note as a result of a PIK
Payment.

In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of fifteen percent (15%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.

This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of Five Million United States Dollars ($5,000,000)
(subject to increase to an amount not exceeding Six Million Five Hundred
Thousand Dollars ($6,500,000) in the event additional Company Notes are issued
as provided in Section 7.8 of the Purchase Agreement hereinafter defined) issued
by the Company pursuant to the terms of the Purchase Agreement, and subject
further to increases resulting from PIK Payments, as hereinafter defined.

1. Definitions. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.
Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

“Board” shall mean the Board of Directors of Company.

“Board Calls” has the meaning set forth in Section 5(b)(x) hereof.

“Board Voting Agreement” means that certain Board Voting Agreement dated as of
January 4, 2008, by and among the Company (f/k/a Echo Healthcare Acquisition
Corp.), certain stockholders of the Company and holders of options and/or
warrants to aquire shares of capital stock of the Company identified therein,
certain former stockholders of XLNT Veterinary Care, Inc. (“XLNT”) and holders
of options and warrants to acquire shares of the capital stock of XLNT
identified therein, and Galen, as the same may be amended from time to time in
accordance with its terms.

“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

“Camden” has the meaning set forth in the Purchase Agreement.

“Change of Control” shall be deemed to have occurred if, at any time (i) any
Person or any Persons acting together that would constitute a “group” for
purposes of Section 13(d) under the 1934 Act, or any successor provision thereto
(other than one or more of the Investors and their Affiliates), shall acquire
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act, or
any successor provision thereto) in a single transaction or a series of related
transactions, of more than 50% of the aggregate voting power of the Company,
other than one or more Investors ; (ii) the Company merges into or consolidates
with any other Person, or any Person merges into or consolidates with the
Company and, after giving effect to such transaction, the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the Company or the successor entity of such transaction; or
(iii) the Company sells or transfers its assets, as an entirety or substantially
as an entirety, to another Person.

“Common Stock” shall mean the Common Stock, par value $0.0001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.

“Common Stock Equivalent Price” means the amount equal to the quotient obtained
by dividing (i) with respect to a single transaction or a series of
transactions, the total aggregate consideration received by the Company upon the
issuance of shares of Common Stock and/or Common Stock Equivalents and (ii) the
number of shares of Common Stock issued or issuable upon the conversion,
exchange or exercise of any Common Stock Equivalent in connection with such
transaction or series of transactions.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” has the meaning set forth in the first paragraph hereof.

“Company Notes” has the meaning set forth in the fourth paragraph hereof.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” shall mean initially $10.00 per share, subject to adjustment
as provided in Section 4.

“Conversion Shares” has the meaning set forth in the Purchase Agreement.

“DVM Acquisition Notes” means certain promissory notes issued to doctors of
veterinary medicine by the Company and/or any of its Affiliates in connection
with the acquisition by the Company of such doctors’ respective veterinary
practice.

“DVM Participation Percentage” means a fraction (expressed as a percentage), the
numerator of which is the aggregate principal amount of the DVM Acquisition
Notes that have been modified to include a Standstill Provision as of
February 17, 2009, and the denominator of which is $8,922,647.

“Event of Default” has the meaning set forth in Section 6 hereof.

“Fair Market Value” shall mean (i) with respect to any publicly traded
securities, the Market Price of such securities and (ii) with respect to any
other securities or other assets, the fair market value of such other securities
or other assets as determined by the Board in the good faith exercise of its
reasonable business judgment.

“Final Redemption Premium” has the meaning set forth in Section 3(a) hereof.

“Galen” has the meaning set forth in the Purchase Agreement.

“Holder” has the meaning set forth in the first paragraph hereof.

“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business, (iv) to pay the
deferred purchase price of property or services, except trade payables arising
in the ordinary course of business, (v) as lessee under capitalized leases, or
(vi) secured by a Lien on any asset of the Company or a Subsidiary, whether or
not such obligation is assumed by the Company or such Subsidiary.

“Investors” has the meaning set forth in the Purchase Agreement.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

“Majority Holder Representative” has the meaning set forth in the Purchase
Agreement.

“Majority Holders” means the Required Investors; provided, however, that if none
of the Required Investors holds the applicable Threshold Amount, then the term
“Majority Holders” shall refer to the Holders of a majority of the principal
amount of the Company Notes issued pursuant to the Purchase Agreement then
outstanding; provided further, however, that upon the conversion of all Notes
into Conversion Shares, the term “Majority Holders” shall refer to the original
owners of a majority of the Warrants then outstanding. Any consent or approval
of, or other notice or instruction from, the Majority Holders shall be evidenced
by the signature of an authorized officer or representative of the Majority
Holder Representative, which, as between the Investors and the Company, shall be
binding and conclusive.

“Market Price”, as of a particular date (the “Valuation Date”), shall mean the
following with respect to any class of securities: (A) if such security is then
listed on a national stock exchange, the Market Price shall be the closing bid
price of one share of such security on such exchange on the last Trading Day
prior to the Valuation Date, provided that if such security has not traded in
the prior ten (10) trading sessions, the Market Price shall be the average
closing bid price of such security in the most recent ten (10) trading sessions
during which such security has traded; (B) if such security is then included in
the Over-the-Counter Bulletin Board, the Market Price shall be the closing sale
price of one share of such security on the Over-the-Counter Bulletin Board on
the last Trading Day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low ask price quoted on
the Over-the-Counter Bulletin Board as of the end of the last Trading Day prior
to the Valuation Date, provided that if such security has not traded in the
prior ten (10) trading sessions, the Market Price shall be the average closing
price of one share of such security in the most recent ten (10) trading sessions
during which such security has traded; or (C) if such security is then included
in the “pink sheets,” the Market Price shall be the closing sale price of one
share of such security on the “pink sheets” on the last Trading Day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the “pink sheets” as of the end of
the last Trading Day prior to the Valuation Date, provided that if such security
has not traded in the prior ten (10) trading sessions, the Market Price shall be
the average closing price of one share of such security in the most recent ten
(10) trading sessions during which such security has traded.

“Modified Operating Cash Flow” means, with respect to the Company’s fiscal
quarter ending March 31, 2009, the sum of (a) the cash flow from operations
after required debt service of the Company, on a consolidated basis with its
Subsidiaries, as calculated in the Company’s Statement of Cash Flows for such
fiscal quarter and (b) the aggregate amount of outstanding accounts payable that
(i) relate to invoices that are dated on or before December 6, 2008, and (ii)
are actually paid by the Company during the fiscal quarter ending March 31,
2009; provided, however, that the amount described in clause (b) above shall not
exceed $2,000,000.

“Note” has the meaning set forth in the first paragraph hereof.

“Permitted Indebtedness” means:

(a) Unsecured Indebtedness that is subordinate in right of payment to the
Company Notes existing on January 21, 2009 and refinancings, renewals and
extensions of any such Indebtedness if (i) the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced or
extended, (ii) if the principal amount thereof or interest payable thereon is
not increased, (iii) the ranking thereof is subordinate in right of payment to
the Company Notes at least to the same extent as the Indebtedness being
refinanced, renewed or extended, and (iv) the terms thereof are not less
favorable to the Company or the Subsidiary incurring such Indebtedness than the
Indebtedness being refinanced, renewed or extended;

(b) Guaranties by any Subsidiary of any “Permitted Indebtedness” of the Company
or another Subsidiary;

(c) Indebtedness representing the deferred purchase price of property and
capital lease obligations which does not exceed (i) $100,000 individually and
(ii) $500,000 in the aggregate;

(d) Indebtedness of the Company to any wholly owned Subsidiary and Indebtedness
of any wholly owned Subsidiary to the Company or another wholly owned Subsidiary
which constitutes “Permitted Indebtedness” or which is otherwise subordinate in
right of payment to the Company Notes;

(e) Indebtedness outstanding on the date of the Purchase Agreement, and any
modifications of the Indebtedness evidenced by the DVM Acquisition Notes in
connection with implementing (i) subordination agreements approved by the
Majority Holders or (ii) Standstill Provisions;

(f) Indebtedness incurred in connection with financing insurance premiums
payable by the Company and its Subsidiaries in the ordinary course of business;

(g) Other Indebtedness consented to in writing by the Majority Holders; and

(h) Unsecured Indebtedness not otherwise permitted hereunder, not exceeding
$100,000.

“Permitted Liens” means:

(a) Liens existing on the date of the Purchase Agreement;

(b) Liens imposed by law for taxes that are not yet due or are being contested
in good faith and for which adequate reserves have been established on the
Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or that
are being contested in good faith and by appropriate proceedings;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any of its Subsidiaries;

(g) Liens granted to secure the obligations of the Company or any Subsidiary
under any Indebtedness permitted under clause (c) of the definition of
“Permitted Indebtedness”, provided such Liens are limited to the property
acquired or so financed, or to the assets of the Person so acquired, or both
(and any accessions thereto and proceeds thereof);

(h) Judgment Liens that have not yet become an Event of Default;

(i) Other Liens consented to in writing by the Majority Holders; and

(j) Liens not otherwise permitted hereunder, securing obligations not exceeding
$100,000 in the aggregate at any time outstanding.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Preferred Stock” shall mean the shares of preferred stock to be authorized and
issued by the Company with such voting powers and such designations, preferences
and other rights as stated and expressed in a resolution adopted by the Board of
Directors providing for the issuance of such preferred stock and as permitted by
the General Corporation Law of the State of Delaware. The Preferred Stock will
have a liquidation preference over the Common Stock equal to the aggregate
principal amount of the Company Notes (but excluding any Premium, as hereinafter
defined), will be convertible into Common Stock on the terms specified in such
Board resolution, will vote on an as-converted basis, and otherwise will have no
special rights or preferences over the Common Stock.

“Prepayment” has the meaning set forth in Section 3(a) hereof.

“Purchase Agreement” shall mean the Purchase Agreement, dated as of January 21,
2009, and as that agreement may be amended from time to time, by and among the
Company and the Investors.

“Redemption Date” means the earliest to occur of (i) the date this Note is
prepaid and redeemed pursuant to Section 3(a) hereof, (ii) the effective time of
a Change of Control or (iii) the date this Note is redeemed pursuant to Section
3(c) hereof.

“Redemption Price” has the meaning set forth in Section 3(b) hereof.

“Required Investors” means (i) Galen and Camden, if each of Galen and Camden
holds the applicable Threshold Amount, (ii) Galen only, if Galen holds the
Threshold Amount and Camden does not hold the Threshold Amount or (iii) Camden
only, if Camden holds the Threshold Amount and Galen does not hold the Threshold
Amount.

“Standstill Provision” has the meaning set forth in the Purchase Agreement.

“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.

“Stockholder Approval” has the meaning set forth in the Purchase Agreement.

“Subordinated Indebtedness” shall mean Indebtedness of the Company or any
Subsidiary that specifically provides that such Indebtedness is to rank junior
to the Company Notes in right of payment and is subordinated by its terms in
right of payment to the Company Notes.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Threshold Amount” means (i) with respect to Galen, an amount equal to at least
$1,500,000 principal amount of the Company Notes issued to Galen pursuant to the
Purchase Agreement and (ii) with respect to Camden, an amount equal to at least
$750,000 principal amount of the Company Notes issued to Camden pursuant to the
Purchase Agreement.

“Warrants” has the meaning set forth in the Purchase Agreement.

“Warrant Shares” has the meaning set forth in the Purchase Agreement.

2. Purchase Agreement. This Note is one of the several 12% Senior Convertible
Notes of the Company issued pursuant to the Purchase Agreement. This Note is
subject to the terms and conditions of, and entitled to the benefit of, the
provisions of the Purchase Agreement.

3. Prepayment; Change of Control.

(a) The Company may, from time to time at its option, upon ten (10) days’ prior
written notice to the Payee, prepay all or part of this Note (with all accrued
and unpaid interest thereon) prior to the Stated Maturity Date (each, a
“Prepayment”); provided that any such Prepayment shall be subject to a premium
equal to 150% of the Original Note Amount being prepaid (the “Premium”) which
shall be paid to Payee in immediately available funds simultaneously with such
Prepayment; provided, however, that the Premium shall be adjusted on
February 17, 2009 (as adjusted, the “Final Redemption Premium”) based on the
aggregate principal amount of DVM Acquisition Notes that are modified to include
a Standstill Provision such that (i) if the DVM Participation Percentage is less
than 30%, the Premium will be equal to 400% of the Original Note Amount, (ii) if
the DVM Participation Percentage is at least 30% but less than 45%, the Premium
will be equal to 250% of the Original Note Amount, and (iii) if the DVM
Participation Percentage is at least 60%, the Premium will remain at 150% of the
Original Note Amount. The adjustment to the Premium will be interpolated between
400% and 250% and between 250% and 150% for DVM Participation Percentages
between 30% and 45% and between 45% and 60%, respectively. For example, if a
Holder originally invested $1,000 and the DVM Participation Percentage is less
than 30% as of February 17, 2009, then upon prepayment of such Holder’s Note,
such Holder would receive $5,000 (which represents the sum of (A) $1,000 of such
Holder’s original principal investment and (B) a prepayment penalty equal to
$4,000) plus all accrued and unpaid interest payable on the Note. If the DVM
Participation Percentage is 35% as of February 17, 2009, then upon prepayment of
such Holder’s Note, such Holder would receive $4,500 (which represents the sum
of (A) $1,000 of such Holder’s original principal investment and (B) a
prepayment penalty equal to $3,500) plus all accrued and unpaid interest payable
on the Note. If, however, the DVM Participation Percentage is 55% as of
February 17, 2009, then upon prepayment of such Holder’s Note, such Holder would
receive $2,833.33 (which represents the sum of (A) $1,000 of such Holder’s
original principal investment and (B) a prepayment penalty equal to $1,833.33)
plus all accrued and unpaid interest payable on the Note. The Company shall
deliver to Galen and Camden no later than February 17, 2009, the documentation
evidencing that such DVM Acquisition Note has been modified to include a
Standstill Provision, including executed copies of the agreements with any
holder of such DVM Acquisition Notes. Upon a Change of Control, dissolution or
winding up of the Company, the Investors will first receive the Final Redemption
Premium on the outstanding principal amount of the Company Notes before any
Subordinated Indebtedness is paid or distribution is made in respect of capital
stock. For the avoidance of doubt, the term “Premium” as used herein shall be
deemed to mean (i) prior to February 17, 2009, the Premium (i.e., equal to 150%
of the Original Note Amount) and (ii) from and after February 17, 2009, the
Final Redemption Premium.

(b) In the event that a Change of Control occurs prior to the Stated Maturity
Date, the Company shall redeem as of the effective time of the Change of Control
all, but not less than all, of the then-outstanding principal amount of this
Note and all accrued interest thereon at a cash redemption price equal to the
greater of (i) the then-outstanding principal amount of this Note and all
accrued interest thereon plus the Premium and (ii) the product of (A) the number
of shares of Common Stock into which such Note would have been converted if the
Note were converted on the Redemption Date and (B) the Fair Market Value of the
consideration per share to be received by holders of Common Stock in connection
with a Change of Control as of the Redemption Date (the “Redemption Price”). The
Company shall provide written notice to the Holder of this Note of any pending
Change of Control not less than 15 days prior to the effective date of such
Change of Control. On the Redemption Date, the Company shall pay the Redemption
Price to the Holder in immediately available funds to an account previously
specified in writing by the Holder. The Holder shall not be required to
surrender this Note prior to payment of the Redemption Price, and the Note shall
be deemed redeemed as of the tender of the Redemption Price. Upon payment in
full of the Redemption Price to the Holder as provided in this Section 3, this
Note shall be deemed to have been paid in full and shall no longer be
outstanding for any purpose.

(c) In the event the Company fails to obtain the Stockholder Approval on or
before October 31, 2009, then the Holder will be entitled to demand immediate
repayment of the then-outstanding principal amount of this Note and all accrued
interest thereon at a cash redemption price equal to the then-outstanding
principal amount of this Note and all accrued interest thereon plus the Premium
by delivering notice of such election to the Company by November 10, 2009. In
the event the Company fails to obtain the Stockholder Approval on or before
October 31, 2009, the Company shall redeem any Warrant held by such Holder, at
such Holder’s election, at a cash redemption price equal to (i) minus (ii) where
(i) equals the product of (A) the number of shares of Common Stock into which
such Warrant would have been exercisable if the Warrant was fully exercisable on
the repayment date and (B) the average of the Market Prices of the Common Stock
for the five (5) Trading Days ending on October 31, 2009, and (ii) equals the
Warrant Price in effect immediately prior to the repayment date. Notwithstanding
the foregoing, the Company shall not be required to redeem this Note or the
Holder’s Warrants pursuant to this Section 3(c) unless (i) each of the Investors
has fulfilled its obligations pursuant to the voting agreement obligations under
Section 5.2 of the Purchase Agreement and (ii) the Holder certifies in its
election notice that during the ten (10) Trading Days (x) ending on October 31,
2009 or (y) prior to the repayment date for such Holder’s Warrants, as the case
may be, neither it nor its Affiliates has directly or indirectly engaged in any
transaction that would be reported as a purchase on Form 4 under the 1934 Act
(whether or not the Holder is then subject to Section 16 under the 1934 Act), or
participating in any arrangement or understanding with any other Person.

4. Conversion Rights.

(a) Following the date of the Stockholder Approval to the earlier of the Stated
Maturity Date and the Redemption Date and subject to and upon compliance with
the provisions of this Note, the Holder shall have the right, at its option at
any time, to convert some or all of the Note into such number of fully paid and
nonassessable shares of Common Stock as is obtained by: (i) adding (A) the
principal amount of this Note to be converted and (B) the amount of any accrued
but unpaid interest with respect to such portion of this Note to be converted;
and (ii) dividing the result obtained pursuant to clause (i) above by the
Conversion Price then in effect. The rights of conversion set forth in this
Section 4 shall be exercised by the Holder by giving written notice to the
Company that the Holder elects to convert a stated amount of this Note into
Common Stock and by surrender of this Note (or, in lieu thereof, by delivery of
an appropriate lost security affidavit in the event this Note shall have been
lost or destroyed) to the Company at its principal office (or such other office
or agency of the Company as the Company may designate by notice in writing to
the Holder) at any time on the date set forth in such notice (which date shall
not be earlier than the Company’s receipt of such notice), together with a
statement of the name or names (with address) in which the certificate or
certificates for shares of Common Stock shall be issued.

(b) Promptly after receipt of the written notice referred to in Section 4(a)
above and surrender of this Note (or, in lieu thereof, by delivery of an
appropriate lost security affidavit in the event this Note shall have been lost
or destroyed), but in no event more than three (3) Business Days thereafter, the
Company shall issue and deliver, or cause to be issued and delivered, to the
Holder, registered in such name or names as the Holder may direct in writing, a
certificate or certificates for the number of whole shares of Common Stock
issuable upon the conversion of such portion of this Note. To the extent
permitted by law, such conversion shall be deemed to have been effected, and the
Conversion Price shall be determined, as of the close of business on the date on
which such written notice shall have been received by the Company and this Note
shall have been surrendered as aforesaid (or, in lieu thereof, an appropriate
lost security affidavit has been delivered to the Company), and at such time,
the rights of the Holder shall cease with respect to the principal amount of the
Company Notes being converted, and the Person or Persons in whose name or names
any certificate or certificates for shares of Common Stock shall be issuable
upon such conversion shall be deemed to have become the holder or holders of
record of the shares represented thereby.

(c) No fractional shares shall be issued upon any conversion of this Note into
Common Stock. If any fractional share of Common Stock would, except for the
provisions of the first sentence of this Section 4(c), be delivered upon such
conversion, the Company, in lieu of delivering such fractional share, shall pay
to the Holder an amount in cash equal to the Market Price of such fractional
share of Common Stock. No Company Notes of less than $100,000 principal amount
may be converted in part; provided, however, if all of the Company Notes of a
Holder are to be converted, the entire outstanding principal amount of the
Company Notes held by such Holder, even if not equal to or greater than $100,000
shall be converted. In case the principal amount of this Note exceeds the
principal amount being converted, the Company shall, upon such conversion,
execute and deliver to the Holder, at the expense of the Company, a new Note for
the principal amount of this Note surrendered which is not to be converted.

(d) If the Company shall, at any time or from time to time while this Note is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Holder thereafter converting this
Note shall be entitled to receive the number of shares of Common Stock or other
capital stock which the Holder would have received if the Note had been
converted immediately prior to such event upon payment of a Conversion Price
that has been adjusted to reflect a fair allocation of the economics of such
event to the Holder, without regard to any conversion limitation specified in
this Section 4. Such adjustments shall be made successively whenever any event
listed above shall occur.

(e) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected and this Note is not redeemed in connection therewith pursuant to
Section 3, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the shares of Common Stock immediately theretofore
issuable upon conversion of this Note such shares of stock, securities or assets
as would have been issuable or payable with respect to or in exchange for a
number of shares of Common Stock equal to the number of shares of Common Stock
immediately theretofore issuable upon conversion of this Note, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Conversion Price) shall thereafter be applicable, as nearly equivalent as
may be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the conversion hereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, without regard to any
conversion limitation specified in Section 4, and the other obligations under
this Note. The provisions of this paragraph (e) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

(f) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 4(d)), or
subscription rights or Company Notes, the Conversion Price to be in effect after
such payment date shall be determined by multiplying the Conversion Price in
effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Board in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
Company Notes, and the denominator of which shall be the total number of shares
of Common Stock outstanding multiplied by such Market Price immediately prior to
such payment date. Such adjustment shall be made successively whenever such a
payment date is fixed.

(g) An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.

(h) In the event that, as a result of an adjustment made pursuant to this
Section 4, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Note.

(i) Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the Conversion Price in the case of the
issuance of (A) capital stock, Common Stock Equivalents issued to directors,
officers, employees or consultants of the Company in connection with their
service as directors of the Company, their employment by the Company or their
retention as consultants by the Company pursuant to an equity compensation
program approved by the Board of Directors of the Company or the compensation
committee of the Board of Directors of the Company provided, that in the case of
any issuance pursuant to this clause (A), the exercise or conversion price of
any such Common Stock Equivalents shall be at least equal to the Market Price on
the date of grant, (B) shares of Common Stock issued upon the conversion or
exercise of Common Stock Equivalents issued prior to the date hereof, provided
such securities are not materially amended after the date hereof, (C) securities
issued pursuant to the Purchase Agreement and securities issued upon the
exercise or conversion of those securities, and (D) shares of Common Stock
issued or issuable by reason of a dividend, stock split or other distribution on
shares of Common Stock (but only to the extent that such a dividend, split or
distribution results in an adjustment in the Conversion Price pursuant to the
other provisions of this Note), or pursuant to obligations of the Company
arising under any anti-dilution provisions contained in any agreement,
instrument or security in existence on the date of the Purchase Agreement.

(j) In case at any time:

(A) the Company shall declare any dividend upon its Common Stock or any other
class or series of capital stock of the Company payable in cash or stock or make
any other distribution to the holders of its Common Stock or any such other
class or series of capital stock;

(B) the Company shall offer for subscription pro rata to the holders of its
Common Stock or any other class or series of capital stock of the Company any
additional shares of stock of any class or other rights; or

(C) there shall be any capital reorganization or reclassification of the capital
stock of the Company, any acquisition or a liquidation, dissolution or winding
up of the Company;

then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least 20 Business Days’ prior written notice of the date on
which the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any event set forth in clause (C) of this Section 4(j) and (b) in
the case of any event set forth in clause (C) of this Section 4(j), at least 20
Business Days’ prior written notice of the date when the same shall take place.
Such notice in accordance with the foregoing clause (a) shall also specify, in
the case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock or such other class or series of capital stock
shall be entitled thereto and such notice in accordance with the foregoing
clause (b) shall also specify the date on which the holders of Common Stock and
such other series or class of capital stock shall be entitled to exchange their
Common Stock and other stock for securities or other property deliverable upon
consummation of the applicable event set forth in clause (C) of this
Section 4(j).

(k) Upon any adjustment of the Conversion Price, then and in each such case the
Company shall give prompt written notice thereof, addressed to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Conversion Price resulting from such adjustment and setting forth in
reasonable detail the method upon which such calculation is based.

(l) Subject to the Stockholder Approval, the Company shall at all times reserve
and keep available out of its authorized Common Stock, solely for the purpose of
issuance upon conversion of this Note as herein provided, such number of shares
of Common Stock as shall then be issuable upon the conversion of this Note. The
Company covenants that all shares of Common Stock which shall be so issued shall
be duly and validly issued and fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issue thereof, and, without
limiting the generality of the foregoing, and that the Company will from time to
time take all such action as may be requisite to assure that the par value per
share of the Common Stock is at all times equal to or less than the Conversion
Price in effect at the time. The Company shall take all such action as may be
necessary to assure that all such shares of Common Stock may be so issued
without violation of any applicable law or regulation, or of any requirement of
any national securities exchange or trading market upon which the Common Stock
may be listed. The Company shall not take any action which results in any
adjustment of the Conversion Price if the total number of shares of Common Stock
issued and issuable after such action upon conversion of this Note would exceed
the total number of shares of Common Stock then authorized by the Company’s
Certificate of Incorporation.

(m) The issuance of certificates for shares of Common Stock upon conversion of
this Note shall be made without charge to the holders thereof for any issuance
tax in respect thereof, provided that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any certificate in a name other than that of the Holder.

(n) Subject to Section 9 hereof, the Company will not at any time close its
transfer books against the transfer, as applicable, of this Note or of any
shares of Common Stock issued or issuable upon the conversion of this Note in
any manner which interferes with the timely conversion of this Note, except as
may otherwise be required to comply with applicable securities laws.

(o) To the extent permitted by applicable law and the listing requirements of
any stock exchange or trading market on which the Common Stock is then listed,
the Company from time to time may decrease the Conversion Price by any amount
for any period of time if the period is at least twenty (20) days, the decrease
is irrevocable during the period and the Board shall have made a determination
that such decrease would be in the best interests of the Company, which
determination shall be conclusive. Whenever the Conversion Price is decreased
pursuant to the preceding sentence, the Company shall provide written notice
thereof to the Holder at least fifteen (15) days prior to the date the decreased
Conversion Price takes effect, and such notice shall state the decreased
Conversion Price and the period during which it will be in effect.

(p) No fractional shares shall be issued upon any conversion of this Note into
Preferred Stock. If any fractional share of Preferred Stock would, except for
the provisions of the first sentence of this Section 4(p), be delivered upon
such conversion, the Company, in lieu of delivering such fractional share, shall
pay to the Holder an amount in cash equal to the Market Price of such fractional
share of Preferred Stock. In case the principal amount of this Note exceeds the
principal amount being converted, the Company shall, upon such conversion,
execute and deliver to the Holder, at the expense of the Company, a new Note for
the principal amount of this Note surrendered which is not to be converted.

(q) Notwithstanding anything to the contrary contained herein, no conversion of
the Note or any portion hereof into shares of Preferred Stock, Common Stock or
Common Stock Equivalents (other than in connection with a Change of Control)
shall be consummated unless and until the Stockholder Approval has been
obtained. In the event that a Change of Control occurs prior to the receipt of
the Stockholder Approval, the Holder shall have the right, at its option, to
convert some or all of the Note into such number of fully paid and nonassessable
shares of Common Stock as is obtained by: (i) adding (A) the principal amount of
this Note to be converted and (B) the amount of any accrued but unpaid interest
with respect to such portion of this Note to be converted; and (ii) dividing the
result obtained pursuant to clause (i) above by the Conversion Price then in
effect. The Company shall provide written notice to the Holder of this Note of
any pending Change of Control not less than 15 days prior to the effective date
of such Change of Control.

(r) In each instance where this Note requires the Holder hereof to deliver a
lost or stolen Note affidavit (including, without limitation, pursuant to
Sections 4(a) and (b) hereof) to the Company, the Holder shall also deliver to
the Company an indemnity in form and substance reasonably satisfactory to the
Company.

5. Covenants.

(a) So long as any amount due under this Note is outstanding and until payment
in full of all amounts payable by the Company hereunder, and unless the Majority
Holders shall otherwise consent in writing:

(i) The Company shall and shall cause each of its Subsidiaries to (A) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducting, (B) do all things
necessary to remain duly organized, validly existing, and in good standing as a
domestic corporation under the laws of its state of incorporation and (C)
maintain all requisite authority to conduct its business in those jurisdictions
in which its business is conducted; provided, however, that the Company and its
Subsidiaries may reduce or cease operations at any veterinary hospital if the
Company’s Board of Directors or senior management shall determine it is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, and such reduction in services or cessation of
operations is not adverse in any material respect to the Investors; and provided
further, that the Company may merge, consolidate or otherwise conslidate its
Subsidiaries.

(ii) The Company shall timely file with the Commission all annual and quarterly
reports, information, documents and other reports as are specified in
Sections 13 and 15(d) of the 1934 Act and applicable to a U.S. corporation, or
if the Commission does not permit such filings, the Company will provide such
reports, information, documents and other reports to the Investors.

(iii) The Company shall as promptly as reasonably practicable notify the Holder
of the occurrence of any Event of Default or any event which, with the giving of
notice, the lapse of time or both would constitute an Event of Default, which
notice shall include a written statement as to such occurrence, specifying the
nature thereof and the action (if any) which is proposed to be taken with
respect thereto.

(b) So long as any amount due under this Note is outstanding and until payment
in full of all amounts payable by the Company hereunder, and unless the Majority
Holders shall otherwise consent in writing:

(i) The Company shall not and shall cause each Subsidiary not to create, incur,
guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness after the date hereof, other than Permitted Indebtedness.

(ii) The Company shall not and shall cause each Subsidiary not to create, incur,
assume or suffer to exist any Lien upon any of its property, whether now owned
or hereafter acquired other than Permitted Liens. The Company shall not, and
shall cause each Subsidiary not to, be bound by any agreement which limits the
ability of the Company or any Subsidiary to grant Liens other than
(A) restrictions contained in agreements existing on the date hereof, or any
refinancing thereof (so long as such restrictions are not expanded),
(B) Permitted Liens and (C) restrictions contained in leases (whether
capitalized or not) and agreements now or hereafter in effect, relating to Liens
permitted under clause (g) of the definition of Permitted Liens herein, to the
extent such restrictions are limited to the property that is the subject of such
lease or agreement.

(iii) The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, (A) form any Subsidiary or make any investment into a new business
or other entity or (B) engage in any business other than the business of primary
and specialty veterinary care services.

(iv) The Company shall not, and shall cause each of its Subsidiaries not to,
directly or indirectly, declare or pay any dividends on account of any shares of
any class or series of its capital stock now or hereafter outstanding, or set
aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness or
redeem, retire, defease, repurchase or otherwise acquire any Indebtedness (or
set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing; provided, that (A) the
Company may make payments of interest, Premium if any, principal and Redemption
Price of the Company Notes in accordance with the terms thereof,
(B) Subsidiaries may pay dividends and make other distributions from time to
time to the Company, directly or indirectly, (C) subject to any applicable
Standstill Provision then in effect, the Company and the Subsidiaries may make
regularly scheduled payments of principal and interest on Permitted Indebtedness
other than Subordinated Indebtedness, (D) provided that no Event of Default has
occurred and is then continuing and subject to any applicable Standstill
Provision then in effect, the Company and its Subsidiaries may make regularly
scheduled payments of principal and interest of any Permitted Indebtedness that
is Subordinated Indebtedness, subject to any applicable subordination provisions
contained in the documentation relating thereto and (E) the Company and its
Subsidiaries may prepay or redeem prior to maturity (x) any Indebtedness, in
whole or in part, pursuant to put (or similar) rights expressly contained
therein as of the date of the Purchase Agreement, or otherwise approved in
writing by the Majority Holders, and (y) the outstanding Indebtedness to
Huntington Capital, L.P.

(v) The Company shall not and shall cause each Subsidiary not to amend its
bylaws, certificate of incorporation or other charter document.

(vi) So long as at least $2,000,000 in aggregate principal amount of the Company
Notes remains outstanding, the Company shall not increase the number of members
of the Board. The Company shall perform, observe and comply with the terms of
Section 7.9 of the Purchase Agreement.

(vii) So long as a representative of Camden serves on the Board of Directors of
the Company and Camden owns over $500,000 in outstanding principal amount of the
Company Notes, the Company shall use its best efforts to cause such
representative to be appointed as Chair of the Compensation Committee, provided
that such representative meets the applicable independence requirements of the
Trading Market, Rule 16b-3 of the 1934 Act, and the rules and regulations under
Internal Revenue Code Section 162(m).

(viii) The Company shall not and shall cause each Subsidiary not to convey,
sell, transfer or otherwise dispose of, any of the veterinary hospitals owned or
operated by the Company or any Subsidiary; provided, however, that any
Subsidiary may convey, sell, transfer or otherwise dispose of any veterinary
hospital and related assets to another direct or indirect Subsidiary of the
Company (whether by merger, consolidation or direct asset transfer).

(ix) The Company shall not and shall cause each Subsidiary not to enter into any
joint venture, strategic partnership or strategic alliance with any other
Person.

(x) The Company will conduct a monthly Board call (“Board Calls”), except in
months during which the Board meets in person, to review and respond to any
Board member questions relating to: (A) individual hospital performance and
score cards, (B) major initiatives underway, and (C) cash flow projections to
profitability. The Company will use reasonable efforts to hold such Board Calls
on Fridays and to schedule such Board Calls to be completed before noon Eastern
Time.

(xi) The Company shall not issue any shares of Common Stock or Common Stock
Equivalents at less than the Conversion Price, except in connection with
transactions described in Section 4(i)(A) hereof.

(xii) Subject to the prior written consent of Galen and Camden, in the event
that the Company requires, after the January 21, 2009, an additional $2,000,000
of operating capital, then on a one-time basis only, (A) any Indebtedness (or
other security convertible into, exchangeable for, or including the right to
receive shares of Common Stock) issued by the Company in connection with such
subsequent financing shall be on the same terms as the Company Notes and
(B) each Investor will be eligible to participate in such financing on a
pro-rata basis.

(c) Unless the Majority Holders otherwise consent in writing, so long as more
than $2,000,000 aggregate principal amount due under the Company Notes is
outstanding, the Company will not, in a single transaction or a series of
related transactions, incur capital expenditures in any fiscal year in an amount
greater than $2,000,000; provided, however, that the Company may incur capital
expenditures in excess of $2,000,000 without the need to obtain consent from the
Majority Holders if the Company’s cash flow from operations after required debt
service for the most recently ended four fiscal quarters for which internal
financial statements are available would have been greater than zero, determined
on a pro forma basis, as if the additional capital expenditures from such
transaction had been incurred during such four-quarter period.

(d) For the avoidance of doubt, the foregoing restrictions contained in this
Section 5 shall also apply (i) to the Company’s Subsidiaries and (ii) to any
agreement, understanding or arrangement to do any of the foregoing.

6. Event of Default. The occurrence of any of following events shall constitute
an “Event of Default” hereunder:

(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;

(b) the failure of the Company to make any payment of any other amounts due
under this Note or the other Transaction Documents (as defined under the
Purchase Agreement) when due, whether at maturity, upon acceleration or
otherwise, and such failure continues for more than five (5) days;

(c) the Company and/or its Subsidiaries fail to make a required payment or
payments on Indebtedness (other than the Company Notes) of One Hundred Thousand
United States Dollars ($100,000) or more in aggregate principal amount
(excluding Subordinated Indebtedness for which payment is blocked under
applicable subordination provisions or pursuant to Section 5(b)(iv) hereof) and
such failure continues for more than ten (10) days;

(d) there shall have occurred an acceleration of the stated maturity of, or the
Company or its Subsidiaries shall fail to pay at scheduled final maturity, any
Indebtedness of the Company or its Subsidiaries of One Hundred Thousand United
States Dollars ($100,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or a Subsidiary of notice of such acceleration, or
which failure to pay at maturity is not cured within ten (10) days), it being
agreed that the prepayment or redemption prior to maturity of any DVM
Acquisition Notes pursuant to put (or similar) rights contained therein as of
the date of the Purchase Agreement shall not constitute an Event of Default;

(e) the Company or any Subsidiary makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts generally as they
become due; or an order, judgment or decree is entered adjudicating the Company
or any Subsidiary as bankrupt or insolvent; or any order for relief with respect
to the Company or any Subsidiary is entered under the Federal Bankruptcy Code or
any other bankruptcy or insolvency law; or the Company or any Subsidiary
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or any Subsidiary or of any
substantial part of the assets of the Company or any Subsidiary, or commences
any proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company or any Subsidiary and either
(i) the Company or any Subsidiary by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;

(f) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
Two Hundred Fifty Thousand United States Dollars ($250,000), to the extent such
judgments are not covered by insurance, shall be rendered against the Company or
a Subsidiary and within sixty (60) days after entry thereof, such judgment is
not discharged or execution thereof stayed pending appeal, or within sixty
(60) days after the expiration of such stay, such judgment is not discharged;
provided, however, that a judgment that provides for the payment of royalties
subsequent to the date of the judgment shall be deemed to be discharged so long
as the Company or the Subsidiary affected thereby is in compliance with the
terms of such judgment;

(g) the Company is in breach of the requirements of Section 5(b) hereof;

(h) if any representation or statement of fact made in any Transaction Document
or furnished to the Holder at any time by or on behalf of the Company proves to
have been false in any material respect when made or furnished; or

(i) the Company fails to observe or perform in any material respect any of its
covenants contained in the Transaction Documents (other than any failure which
is covered by Section 6(a), (b) or (g)), and such failure continues for thirty
(30) days after receipt by the Company of notice thereof from any Investor.

Upon the occurrence and during the continuation of any such Event of Default,
the Holder of this Note shall be entitled to receive, (A) upon election of the
Majority Holders, with respect to (a) through (d) and (f) through (i), and
(B) automatically, with respect to (e), an amount, which shall be immediately
due and payable, equal to all unpaid principal and accrued interest under this
Note plus a penalty equal to the Premium. Upon the occurrence and during the
continuation of any Event of Default, the Majority Holders may, in addition to
declaring all amounts due hereunder to be immediately due and payable, pursue
any available remedy, whether at law or in equity, including, without
limitation, exercising its rights under the other Transaction Documents. If an
Event of Default occurs, the Company shall pay to such Holders the reasonable
attorneys’ fees and disbursements and all other reasonable out-of-pocket costs
incurred by such Holders in order to collect amounts due and owing under the
Company Notes or otherwise to enforce such Holders’ rights and remedies
hereunder and under the other Transaction Documents.

7. No Waiver. No delay or omission on the part of the Holder in exercising any
right under this Note shall operate as a waiver of such right or of any other
right of the Holder, nor shall any delay, omission or waiver on any one occasion
be deemed a bar to or waiver of the same or any other right on any future
occasion.

8. Amendments in Writing. Any term of this Note may be amended or waived upon
the written consent of the Company and the Majority Holders; provided, that
(x) any such amendment or waiver must apply to all outstanding Company Notes;
and (y) without the consent of the Holder hereof, no amendment or waiver shall
(i) change the Stated Maturity Date of this Note, (ii) reduce the principal
amount of this Note or the interest rate due hereon, (iii) change the Conversion
Price or (iv) change the place of payment of this Note. No such waiver or
consent on any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.

9. Transfers. This Note is transferable and assignable, in whole or in part and
in accordance with the applicable provisions of the Purchase Agreement, to any
Person to whom such transfer is permissible under the Purchase Agreement and
applicable law. In addition, after delivery of an indemnity in form and
substance reasonably satisfactory to the Company, the Company also agrees to
promptly issue a replacement Note if this Note is lost, stolen, mutilated or
destroyed. Notwithstanding anything to the contrary contained herein, prior to
January 21, 2010, the Company Notes (or, upon the conversion thereof, the
Conversion Shares) shall not be transferable to any Person, other than to an
Investor or an Affiliate thereof and other than to any Person for estate
planning purposes, without the consent of Galen and Camden, provided that in all
events such transfers shall be made in accordance with the provisions of the
Purchase Agreement and applicable federal and state securities laws.

10. No Recourse Against Others. None of Galen, Camden or any of its officers,
directors, members, partners or employees shall have any liability for any
action Galen or Camden, respectively, takes or omits to take in good faith that
it believes to be authorized or within the rights or powers conferred upon it by
the Company Notes or the other Transaction Documents or for any claim based on,
in respect of, or by reason of, such rights or powers. Each Holder by accepting
this Note waives and releases all such liability. The waiver and release are
part of the consideration for the issuance of the Company Notes.

11. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, other than notices expressly required
under the terms hereof or of the other Transaction Documents.

12. Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

13. Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed under the law of the State of New York without regard to any law or
principles that would make this choice of law provision invalid. The Company
and, by accepting this Note, the Holder, each irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Note and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Note. The Company and, by accepting this Note,
the Holder, each irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
The Company and, by accepting this Note, the Holder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

14. Costs. If action is instituted to collect on this Note, the Company promises
to pay all costs and expenses, including reasonable attorney’s fees, incurred in
connection with such action.

15. Notices. All notices hereunder shall be given in writing and shall be deemed
delivered when received by the other party hereto at the address set forth in
the Purchase Agreement or at such other address as may be specified by such
party from time to time in accordance with the Purchase Agreement.

16. Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the permitted
successors and assigns of the Holder.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the Company has caused this 12% Senior Convertible Note to
be signed in its name effective as of the date first above written.

PET DRX CORPORATION

By:
Name:
Title:


